Prevention of natural and man-made disasters (short presentation)
The next item is the report by João Ferreira, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Commission communication: A Community approach on the prevention of natural and man-made disasters -.
Mr President, Commissioner, ladies and gentlemen, several times over the last year, headlines and news slots have been filled with storms, floods, heat waves, fires and other disasters, with serious consequences for the public, the land, the economy and the environment.
Yet this was not the only year when this has happened. Over the first six years of the EU Solidarity Fund, the Commission received 62 requests for financial support from 21 different countries. Of these, approximately one third come under the category of major disasters. Other disasters did not result in requests to deploy the fund, although they had considerable and, in many cases, long-lasting, impacts on the affected populations, the environment and the economy.
Disasters are deeply unfair. They almost always have the greatest effect on those who are least able to protect themselves, be they people or states. For this reason, the report states that a Community approach towards disaster prevention should have as its central concern a reduction in the current disparities between regions and Member States in this matter, especially helping to improve prevention in regions and Member States with a high risk exposure and low economic capacity.
Natural disasters and, by extension, man-made disasters, can and should be prevented.
Often, disasters are compounded by policies that create an unequal relationship between mankind and the surrounding environment.
This report recognises that some of the EU's sectoral policies, such as the common agricultural policy, to take an example, have contributed to increased risk exposure for certain regions and their inhabitants, in this case, by encouraging the abandonment of production and the resulting desertification.
It is therefore important to move towards remedying and reversing the situation. Promoting sensible utilisation of land and economic and social development in balance with nature is a vital factor in disaster prevention.
This report is full of guidelines and recommendations; the debate which took place within the various committees, the discussion with the shadow rapporteurs and the rapporteurs regarding the differing points of view, and the proposals which all parties made in relation to the final version of the report, have greatly contributed to this. I would like to thank everyone for their input and the interest that they have shown, along with their openness to a discussion that ended up being deep and enriching.
I would like to briefly highlight a few of the recommendations made in the report as follows: the creation of a suitable financial framework for disaster prevention which strengthens and articulates the existing financial instruments; the definition of a set of actions to be targeted for special support on the part of the Member States with a view to remedying risk situations; the reinforcement of early-warning systems in the Member States, and establishing and strengthening links between the different warning systems; the creation of a public agricultural insurance scheme; the creation of a European Drought and Desertification Monitoring Centre; and the launch of a special initiative on forests and fire prevention.
Finally, following on from prevention, and bearing in mind the experience gained during recent disasters, it is becoming imperative to revise the regulations for the Solidarity Fund to allow for more flexible and timely mobilisation of this instrument.
Mr President, Commissioner, the issue of disasters has already been the subject of resolutions in Parliament on many occasions. Some of the recommendations in this report were already included in these earlier resolutions. This only heightens their urgency. These recommendations need to be followed up and put into practice. Unfortunately, very little has been done in this area and the Commission bears particular responsibility for this delay.
I urge the Commission to see the broad consensus that the report attracted when it was voted upon and discussed in committee - and which I hope will be confirmed when it is voted upon in this sitting - as a clear sign that this resolution is to be taken seriously, and that the measures set out within it are worth putting into practice.
(PT) Mr President, Commissioner, this report is of great importance, especially at present, when natural and man-made disasters are occurring ever more frequently and with ever-increasing human, socio-economic and environmental costs. It is therefore vital to act quickly and effectively, especially in terms of prevention, which is the main focus of this report.
I had the honour of being the rapporteur for the opinion of the Committee on Agriculture and Rural Development on this matter, and I would like to take this opportunity to congratulate Mr Ferreira, who made it possible to produce a profitable piece of work in terms of integrating elements of the opinion of the Committee on Agriculture and Rural Development into this report by the Committee on the Environment, Public Health and Food Safety.
Our main concerns in the Committee on Agriculture and Rural Development relate to the impact which floods, droughts and fires, in particular, have on agricultural production and forestry.
We recall how Portugal was buffeted this year by such events, with floods in Madeira causing material damage worth EUR 1.3 billion, and forest fires in the summer causing damage estimated at EUR 385 million.
In view of this, we believe that it is urgent to put in place not only the prevention methods outlined in this report, but also, in terms of intervention, a common and compulsory European system of insurance and mutual funds for agriculture and the reform of the EU Solidarity Fund.
(RO) The European Union has seen a significant rise in the number and severity of natural disasters. The floods and forest fires which occurred this summer are proof of this. Apart from the losses of human life, these disasters have caused considerable damage in many Member States, with an impact on areas such as infrastructure, economic objectives, agricultural land, as well as on natural and cultural assets.
I wish to emphasise the particularly important role played by the cohesion policy in preventing the risk of natural disasters. I think that we need to strive to narrow the existing disparities between European regions, especially by helping improve prevention in the regions and Member States which are vulnerable to risk and have fewer financial resources. EU funding is the only solution to enable these states to cope with the damage inflicted by disasters.
Mr President, it has been said that natural and man-made disasters have grown exponentially in recent years, causing huge loss to property and, indeed, to life. Last year was the worst year ever for flooding in my country; I want to thank Commissioner Barnier and the Commission for the flexibility they have shown in making funds from the Solidarity Fund available to us - EUR 13 million.
Sadly, some of the Irish authorities have not shown the same flexibility. In Bandon, for instance, it has been generally agreed that interim measures need to be put in place immediately by dredging the river to ensure that if there is a similar flood this year, the same damage will not be done; but the inland fisheries authority has objected, so they now seem to be at risk again if another flood occurs.
This all goes to show the need, as the rapporteur has said, for the Commission to use its muscle and its power and its influence to ensure that measures are taken to alleviate these disasters in future. Hopefully, they will not reoccur.
The message is: 'do not abandon Bandon'!
(SK) Over the course of the past year, many Member States have been badly affected by a range of natural disasters which have caused not only serious material damage but also loss of human life, which cannot be calculated in financial terms.
In view of the fact that natural disasters exceed the capabilities of single states to deal with the damage caused, I would again like to emphasise the need to modernise the solidarity fund. In specific terms, it is a matter of increasing the transparency and adapting the criteria, as well as enabling the more rapid mobilisation of resources. In revising the conditions for drawing down from the solidarity fund in particular, we must also take account of the regional aspect so that financial assistance is not paradoxically excluded from those regions that need it most. Since the natural elements do not respect national borders, I would also like to mention the need to share experience and improve coordination and cooperation, particularly in the border regions.
(DE) Mr President, I would like to point out that my comments should be seen as supplementing those of the previous speaker. In addition to the financial prerequisites that we need in order to eradicate flood damage and to take preventative action, in my home region - the Free State of Saxony - where we last experienced floods, we also found that, above all, we need to significantly improve cooperation between the Member States. This is simply a matter of us agreeing on preventative measures. It is no use everything being fine along the lower part of the river if it has not been possible to properly implement the flood protection measures along the top part of the river. It is also important to ensure that our communication is effective.
The main focus must therefore be on cross-border cooperation, as natural disasters do not stop at national borders. Only together will we succeed in contending with these disasters effectively.
(EL) Mr President, as rapporteur for the Committee on Civil Liberties, Justice and Home Affairs, I should like to add what we wrote in our opinion to what has been said.
Our contribution lies in the fact that, over and above what has been said about early warning systems, solidarity funds and operational cooperation, we set particular store by the fact that, when it comes to aid provision, the principle of non-discrimination must be applied.
In other words, assistance should be provided to damaged areas on the basis of need, without discrimination based on race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or other status of recipients who are victims of such man-made or natural disasters.
We also recall that essential human rights are in jeopardy in disaster and emergency situations and must be protected.
Thank you very much. We are grateful to you also for the Greek word 'catastrophe'.
Mr President, on behalf of my colleague and friend, Kristalina Georgieva, who is unable to be here this evening, I should like to thank Mr Ferreira for the quality and the very comprehensive and very balanced nature of this timely report.
As you have all said, and as Mr Mikolášik, in particular, said a moment ago, we have seen an increase in the number of disasters outside Europe - in Pakistan in particular, but also in Haiti - and at home as well, on European territory, in particular, in Central Europe. In your speeches, you mentioned Madeira, Ireland, Portugal and, Mr Jahr, the floods in Saxony. However, I have not forgotten the 2002 floods, which prompted me, when I was Commissioner in charge of regional policy, to conceive and ultimately propose, with the support of Mr Prodi, the creation of the Solidarity Fund, which has been frequently used since its establishment.
These events are a reminder that we must not become complacent but must constantly improve our procedures, strengthen our capacity to respond to disasters, and foster a prevention policy - prevention is always better than cure - in order to minimise the tragic consequences of these disasters.
The Commission is committed to maintaining this balanced approach in order to cover the three elements of prevention, preparation and response. Mr Ferreira, you stress the importance of EU financial instruments to support the actions of Member States in the area of prevention.
Mr Luhan mentioned the regional funds, which can also support national prevention measures. There is the Solidarity Fund, the importance of which Mr Kelly mentioned, and which I think I can say, Mrs Papadopoulou, is managed objectively, although one can always assess the rules on its use. This Solidarity Fund, with which I am quite familiar, also supports emergency actions to compensate the public for damage.
The Commission is currently assessing the effectiveness of all these existing instruments. We are working on a range of preventive measures which Member States could adopt if EU funding is sought. Our aim is also to increase the level of take-up of funds, which is what I think Mrs Patrão Neves called for.
Investing in prevention is necessary because it is another means of minimising repair and reconstruction costs. As you have pointed out, Mr Ferreira, we must develop a methodology for risk mapping.
We are working on establishing guidelines based on existing national initiatives and the adoption of best practice so that a common EU approach to specific risks can be established. I am thinking about forest fires, which have affected Greece, Portugal and Spain in recent years, and about extreme climatic disasters. Between now and the end of 2012, we will be encouraging Member States to adopt prevention measures based on good practice.
This year, we have also adopted a Green Paper on the protection of forests, and we are establishing an observatory to analyse the droughts that affect the EU.
Finally, numerous initiatives are under way to increase our knowledge of disasters and their impact. We will therefore be able to better debate these issues in the future.
As you know, the Commission - and its President who, in 2004, in the wake of and as part of the analysis of the consequences of the tsunami and other disasters, asked me to work on this idea of a European Civil Protection Force - will soon be presenting proposals, under the authority of Mrs Georgieva, to strengthen the EU's ability to react in the event of a disaster.
We are also going to continue to work on proposals to improve prevention. This is why I think that what the Commission is going to do, what it is going to propose to you, and what it will propose to the Member States, will alleviate the concerns which your report, Mr Ferreira, very usefully and very effectively highlights, in the wake of all these disasters.
That concludes the item.
The vote will take place tomorrow (Tuesday, 21 September 2010) at 12:00.
Written statements (Rule 149)
I support this report as I consider it a matter of prime importance, particularly for the people of countries such as Portugal, or for regions like Madeira and the Azores, where I come from, which are often affected by catastrophic fires, storms and earthquakes. For the inhabitants of such regions, the possibility of being better protected through a better insurance framework, better aided by a permanent European force, and better supported by greater flexibility in the Solidarity Fund, marks an immensely significant step forward.
A set of prevention measures should also be increased and receive special support, covering areas such as forests, the coastline or agricultural activities in areas affected by depopulation and at risk of natural disasters. I therefore call upon the Commission to present legislative initiatives for forest protection, and the prevention of forest fires and earthquakes, as well as to create a European agricultural public insurance scheme which is accessible to farmers. It is also necessary to review and make more flexible the rules for the EU Solidarity Fund for the benefit of regions which are facing additional difficulties, such as the outermost regions, as was amply demonstrated in the tragic case of Madeira.
The report on the prevention of natural or man-made disasters, for which I was the shadow rapporteur, reflects a broad consensus on the need for a proactive and comprehensive approach by many different sectors and individuals involved in preventing natural disasters. It also provides for the exchange of best practices and greater cooperation, in accordance with the principle of solidarity. Despite the fact that the responsibility for preventing natural disasters falls primarily upon the Member States, the report sets out a range of basic measures, some of which were already included in my report, previously adopted by Parliament, such as setting out risk maps, reinforcing and articulating financial tools, revising the rules for the Solidarity Fund, researching and developing early warning systems, and creating the European Drought and Desertification Monitoring Centre. I would also like to stress the importance of the proposals presented by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which sets out, among other things, a draft directive encouraging the adoption of an EU policy on water shortages, droughts and adapting to climate change, along with legislative proposals on forest protection and fire prevention.
In recent years, EU Member States have fallen victim to a considerable number of disasters, resulting in 62 requests for financial support from 21 different countries. The damage is almost always hard to gauge, mainly due to the loss of human life. Member States are primarily and chiefly responsible for the protection of their citizens and for disaster prevention. This is why increased cooperation in the area of prevention is fully justified, as are improved coordination of efforts, enhanced solidarity and mutual assistance, especially as disasters tend to affect, to a greater extent, those in the greatest need, who do not have the resources available to protect themselves, their families and their assets.
I am in favour of cooperation being established between national, regional and local authorities, based on assuming responsibilities for disaster management, spatial planning and risk mapping and management, as well as on creating a network providing a forum for exchanging experiences and prevention measures, with the involvement of civil society. At the same time, it is relevant and necessary to create a suitable financial framework at EU level for the prevention of natural and man-made disasters which will consolidate and link existing instruments, including those in the cohesion, regional and rural development policy areas.
in writing. - (EL) I should like to start by congratulating Mr Ferreira on his exceptional report. The extensive references to the vital role played by local and regional authorities in the disaster management cycle are extremely important, because it is they that bear the brunt when disaster strikes. I should also like to welcome the specific reference to the needs of mountain and island regions and the need to reduce inequalities between regions in terms of their ability to protect their inhabitants. We must not forget that experience and initiatives in this sector have been acquired and developed at all levels: local, regional, national and European. What we now need is to step up cooperation between agencies and coordinate policies. Within this framework, and as I said in the amendments which I tabled in the Committee on Regional Development, if prevention is to be improved, we need to:
make use of the valuable experience acquired under the Community's INTERREG Initiative;
strengthen and build on transnational, cross-border and inter-regional cooperation;
make full use of the European single emergency telephone line '112';
simplify management rules and make the EU Solidarity Fund more flexible. We all need to accept our responsibility in putting the report's proposals into practice.
Natural and man-made disasters have become more frequent and intense over the last few years in Europe, causing considerable human and material damage. The European prevention system must therefore be improved. In particular, it is crucial to identify, as quickly as possible, which areas are at risk, in order to know the likelihood of flooding, the people liable to be hit and the potential damage. This approach, laid down in the Floods Directive, will mean that we are more effective during the disaster management cycle. The storms that hit the département of Var on 15 June 2010 serve as a reminder that we need to further strengthen the EU's emergency response capabilities. I am thinking, in particular, of the instrument for helping the victims of natural disasters - the EU Solidarity Fund - which is extremely inflexible and unresponsive. The thresholds to be reached before it can be activated are high and very strict, so much so that the damage assessment leaves stricken populations in a state of uncertainty, or even deprives them of essential aid. It is vital to establish the conditions for European solidarity to be exercised as quickly and as extensively as possible, for the benefit of stricken populations and regions.